DETAILED ACTION
This action is in reply to the Amendment filed on 09/21/2022.
Claims 1 -6 have been withdrawn.
Claims 8, 9, and 15-20 have been cancelled.
Claim 7 has been amended. Claims 21-26 have been added.
Claims 1-7, 10-14, 21-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the Election/Restrictions, the Applicant elected group II, claims 7-14. Previously, the Examiner has previously provided reasons as to why the restriction is applicable: Inventions I and II are related as subcominations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IE Likewise, the subcombinations II could be implemented without relying on the functional requirement of other subcombinations.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries.)
Therefore, the Examiner found it appropriate to apply the Election/Restriction requirement.
With regard to the Remarks on the 101 Rejection, the arguments have been considered but they are not persuasive. The Applicant asserted in Pg. 12, “[I]nstead, the claims recite interactions between gateway communication service, a payor digital wallet . . . the claims do not recite Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing . . . . And, because it is a computer-based solution, it is not a method of organizing human activity.” In response to the above assertion, it should be noted that even though the Applicant has mentioned additional elements such as “gateway communication service”, “digital wallet”, “distributed ledger”, “ledger interoperability service”, the underlying judicial exception is directed to Commercial Interactions such as transferring funds from a payor to a beneficiary (Method of Organizing Human Activity). Hence, the claim recites a judicial exception.
Furthermore, with regard to Step 2A Prong Two, the Applicant asserted in pg. 13, “[T]he use of the claimed address book to identify a beneficiary digital coin wallet . . . These elements together recite a meaningful way of using the alleged judicial exception beyond generally linking . . . .” The above argument has been considered; however, the limitations are not indicative of integration into a practical application because they are adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer to perform an abstract idea – see MPEP 2106.05(f). 
The Applicant asserted in Step 2B analysis, pg. 13, that the claim recites concepts that are similar to that of BASCOM. However The Examiner does not see the parallel between the claims of the instant case and those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, in Bascom an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. In Bascom another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Specifically, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence the Bascom claims are not directed to an abstract idea. On the other hand the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology). Whereas the Applicants’ invention is a business solution to a problem rooted in an abstract idea. The arrangement of identifying a beneficiary from an address book, validating payment information, receiving payment request, recording the debit and credit from the payor’s account to a beneficiary’s account , is a commercial interaction. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Therefore, the limitations are not indicative of an inventive concept under step 2B analysis.
Please see the 101 rejections for further details.
With regard to the 103 Rejection, the Applicant has incorporated elements of Claims 8, 9 into the independent Claim 7 and cancelled both claims 8 and 9. The Applicant further asserted in pg. 19 that “[E]ven though this passage discloses Ethereum wallet address, this does not cure Bho’s deficiencies, there is no disclosure . . .wallet address is identified for beneficiary name and/or the beneficiary account number . . .” However, the Examiner respectfully disagreed since Castinado disclosed the amended limitation; for i.e., 
identifying, by the gateway communication service, a beneficiary digital coin wallet distributed ledger address for a beneficiary digital coin wallet  for the beneficiary name and/or the beneficiary account number on a distributed ledger using an address book (Castinado, see at least par. [0049] “. . . In general, as described in greater detail below, the customer 101 initiates a P2P payment using an alias by communicating an alias 117 and an associated payment amount to the financial institution. The financial institution then accesses an alias database, or other type of data repository, to determine if the entered alias 117 has been registered by the alias holder and is, thereby, associated with a particular financial institution account . . .”; Interpretation: beneficiary name corresponds to alias and is associated with a financial account), comprising a mapping of registered clients to distributed ledger addresses for digital coin wallets on the distributed ledger (Castinado, see at least par. [0043] “. . . retrieve an alias-to-entity mapping from the accessed distributed ledger, wherein the alias-to-entity mapping indicates at least an entity to which the alias is mapped . . .” & see at least par. [0190] “. . .  the alias may be associated with a blockchain digital wallet  . . .”). 
Furthermore, the claimed invention would have been obvious to a person of ordinary  skill in the art because there are some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143 – Exemplary Rationales, I(G). Evidently, the cited references in the Office Action have provided a link between the factual findings and the legal conclusion of obviousness.
Therefore, the 103 Rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7, 10- 14, 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 7 and 21, in part, a method of receiving, at a ledger [interoperability service] and from a [gateway communication service], a request to deposit a digital coin balance for an amount of funds for a client to a client [digital coin wallet] on [a distributed ledger]; receiving, at an omnibus account, a transfer of the funds from a client demand deposit account for the client; identifying, by the[ ledger interoperability service], an address for the client [digital coin wallet ]on the [distributed ledger] using an address book; submitting, by the [ledger interoperability service], a request to the gateway communication service to issue the digital coin balance to the client [digital coin wallet] and to generate postings for the digital coin balance for the [distributed ledger]; and receiving, by the [ledger interoperability service], confirmation from gateway communication service of writing the digital coin balance to the client [digital coin wallet]. The concept here is similar to the concept of transferring money between payor and payee with the use of a settlement account. Such concept is directed to commercial interactions. Hence, they fall within the “Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as at least one processors, processing devise, a ledger interoperability service, a client digital coin wallet, a distributed ledger, and other generic computer components to perform requesting, identifying, validating, transferring, and recording. The generic computer components are recited at a high-level of generality (requesting, identifying, transferring and recording) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Furthermore, the limitations are not indicative of integration into a practical application because they are merely adding the words “apply it” to a judicial exception on a generic computing device. See MPEP 2106.05(f). Given the above reasons, a generic processing device associated with the identifying a beneficiary from an address book, validating payment information, receiving payment request, recording the debit and credit from the payor’s account to a beneficiary’s account is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 10, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of posting the digital wallet using the communication service gateway. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 11, 12, and 14, 23, 24, 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) additional elements which are insignificantly more. The use of has algorithm, unique identifier, and application programmable interface call is insignificantly more.
Claim 13 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of performing a digital coin transfer. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Therefore, Claims 7, 10- 14, 21-26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 11-13, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhos et al. (US 11,182,776 B1) in view of Casitnado et al. (US 2021/0112063 A1) in view of Mulfic (US 2017/0344983 A1) in further view of Kilgore et al. (US 2021/0158443 A1).
The present application recites a concept of transferring digital currency on a distributed ledger with the use of an omnibus account to clear the transactions.
 The independent claim 7, 21 are disclosed as follows: Bhos teaches: A method for digital coin transfer, comprising: receiving, at a gateway communication service and from a payor digital wallet user interface (Col. 3, 55- 57 “. . .  As described in more detail below, a “mobile wallet” is a digital wallet provided on a user's mobile device that includes payment capabilities . . .”) , a request to transfer a digital coin balance from a payor to a beneficiary (Bhos, see at least claim 1 “receiving, by a provider computing system associated with an accounts provider, a customer request via a graphical user interface (GUI) of a mobile wallet application displayed on a mobile device associated with a customer, wherein the customer request comprises predefined fields and a request for a currency transfer from a mobile wallet held by the customer to a recipient . . .”), wherein the request 36PATENT APPLICATIONATTORNEY DOCKET NO. 052227.500428comprises payment information comprising a payor name (Col. 1 ln 56-57 & Col. 25 ln 30-32) a payor account number (Col. 6 ln 26-45), a beneficiary name (Col. 28 ln 42-47), a beneficiary account number (Col. 9, 21-32), and a purpose of the transfer (Fig. 24-25, see “Memo”);
receiving, at the gateway communication service, a transfer execution request from the payor (Col. 1 ln 56-57), wherein the transfer execution request comprises a payor digital coin wallet address for a payor digital coin wallet on the distributed ledger (Col. 19 ln 56-Col. 20 ln 5; Examiner’s Interpretation: the cited portion discloses concept of requesting a transfer from the payor to a general account recorded on the distributed ledger) and a digital coin balance to be transferred (Col. 19 ln 44-55); 
writing, by the gateway communication service, the transfer to the payor digital coin wallet address and to the beneficiary digital coin wallet address, wherein the digital coin balance is withdrawn from the payor digital coin wallet and the digital coin balance is deposited to the beneficiary digital coin wallet (Bhos, Col. 19 ln 56 – 65 “At 1004, the provider computing system 104 debits the transfer amount from the customer's mobile wallet. For example, the provider computing system 104 may record the debit in the customer's mobile wallet account and record a corresponding credit to an account or ledger held by the provider (e.g., an internal account, the omnibus account on the distributed ledger, etc.). As an illustration, the provider computing system 104 may record the debit in the customer's mobile wallet account and record a corresponding credit to a general ledger held by the provider. The credit in this general ledger then results in an equivalent number of digital tokens being created in the omnibus account for the provider on the distributed ledger . . .” ) Interpretation: “writing of the transfer” corresponds to recording the transfer from the payor to the beneficiary (debiting and crediting);
Bhos does not disclose the following; however, Castinado teaches:
identifying, by the gateway communication service, a beneficiary digital coin wallet distributed ledger address for a beneficiary digital coin wallet  for the beneficiary name and/or the beneficiary account number on a distributed ledger using an address book (Castinado, see at least par. [0049] “. . . In general, as described in greater detail below, the customer 101 initiates a P2P payment using an alias by communicating an alias 117 and an associated payment amount to the financial institution. The financial institution then accesses an alias database, or other type of data repository, to determine if the entered alias 117 has been registered by the alias holder and is, thereby, associated with a particular financial institution account . . .”; Interpretation: beneficiary name corresponds to alias and is associated with a financial account), comprising a mapping of registered clients to distributed ledger addresses for digital coin wallets on the distributed ledger (Castinado, see at least par. [0043] “. . . retrieve an alias-to-entity mapping from the accessed distributed ledger, wherein the alias-to-entity mapping indicates at least an entity to which the alias is mapped . . .” & see at least par. [0190] “. . .  the alias may be associated with a blockchain digital wallet  . . .”). 
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos by including identifying a beneficiary digital coin wallet distributed ledger address for a beneficiary digital coin wallet for the beneficiary name and/or beneficiary account number on a distributed ledger as taught by Castinado, because using an alias to identify payment account helps to improve a P2P payment (Castinado, par. [0049]) . Therefore, the claimed invention is obvious in view of the cited references. 
Bhos in view of Castinado does not disclose the following; however, Mulfic teaches:
validating, by the gateway communication service, the payment information with the beneficiary (Mulfic, (US 2017/0344983 A1), see at least par. [0060] “In this step, the recipient first validates the digital signature of his/her own updated BIX Account, checking that the sender has correctly updated his/her account balance. If so, as the next step, the recipient compares the payment amount with the sender's account balance. If it is greater, the transaction is invalid. If payment amount is less or equal to the sender's account balance, the recipient next validates the balance of the sender's account, which is contained in the sender's BIX Account object . . .”) the cited portion discloses concept of recipient validating the payment information initiated by the sender; 
receiving, at the gateway communication service, validation from the beneficiary, wherein the validation is digitally signed by the beneficiary (Mulfic, see at least par. [0061] “After completion, the recipient digitally signs the BIX Account object using the algorithm designated in the signatureAlgorithm attribute and the private key that corresponds to the public key included in the partnerPublicKey attribute . . .”); 
storing, by the gateway communication service, the validation (Mulfic, par. [0062]) the accounts are updated, or inherently stored, in the ledger;
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos in view of Castinado by including validating payment information and receiving validation wherein the validation is digitally signed as taught by Mulfic, because including validating payment information and receiving payment information helps to improve the system in eliminating illegal payments (Mulfic, Abstract) . Therefore, the claimed invention is obvious in view of the cited references. 
Bhos in view Castinado in further view of Mulfic does not disclose the following; however, Kilgore teaches:
and generating, by the gateway communication service and using a ledger interoperability service, postings to the distributed ledger and to the payor digital coin wallet and to the beneficiary digital coin wallet (Kilgore, Par. [0086] Interpretation: posting of the requested transaction is generated and added to the blockchain) 
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos in view of Castinado in further view of Mulfic by including generating postings to the distributed ledger and to the payor digital coin wallet and to the beneficiary wallet as taught by Kilgore  because generating postings to the distributed ledger helps to improve the system by keeping the transactional information confidential and private (Kilgore, par. [0087]) . Therefore, the claimed invention is obvious in view of the cited references. 
Dependent claim 10, 22 are disclosed by: Bhos in view of Castinado in further view of Mulfic in further view of Kilgore teaches the method of claim 7. Bhos, however, teaches: further comprising: orchestrating, by the ledger interoperability service, postings to the payor digital coin wallet and the beneficiary digital coin wallet using the gateway communication service (Col. 14 ln 64 – Col. 15 ln 2; interpretation: the cited portion discloses postings the transfer to the distributed ledger)
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos in view of Castinado in further view of Mulfic in further view of Kilgore by including orchestrating, by the ledger interoperability service, postings to the payor digital coin wallet and the beneficiary digital coin wallet using the gateway communication service taught by Bhos, because using the prior art element helps to improve eliminating illegal payment and the use of unauthorized user (Bhos, Abstract) . Therefore, the claimed invention is obvious in view of the cited references. 

Dependent claim 11, 23 are disclosed by: Bhos in view of Castinado in further view of Mulfic in further view of Kilgore teaches the method of claim 7. Kilgore, however, teaches: wherein the validation from the beneficiary comprises a hash of the payment information (Kilgore, Par. [0047]) the validation employs the hashing algorithms to validate cryptocurrency transaction block.  
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos in view of Castinado in further view of Mulfic in further view of Kilgore by including hash of a payment function taught by Kilgore, because using the prior art element helps to improve a secured way of transaction via confirmations on the consensus network (Kilgore, Abstract) . Therefore, the claimed invention is obvious in view of the cited references. 
Dependent claim 12 , 24 is disclosed by: Bhos in view of Castinado in further view of Mulfic in further view of Kilgore teaches the method of claim 11. Kilgore, however, teaches: wherein the transfer execution request further comprises a unique identifier (Kilgore, par. [0125]) that maps the validation to the transfer execution request and a hash of the payment information (Kilgore, par. [0207]) the hash information contains payment information.  
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos in view of Castinado in further view of Mulfic in further view of Kilgore by including the transferring execution request further comprises a unique identifier that maps the validation to the transfer execution request and a hash of the payment information taught by Kilgore, because using the prior art element helps to improve the way of transaction via secured confirmations on the consensus network (Kilgore, Abstract) . Therefore, the claimed invention is obvious in view of the cited references. 
Dependent claim 13, 25 are disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 7.  Kilgore, however, teaches: wherein the digital coin balance is withdrawn from the payor digital coin wallet by cancelling the digital coin balance from the payor digital coin wallet, and the digital coin balance is deposited to the beneficiary digital coin wallet by adding the digital coin balance to the beneficiary digital coin wallet (Kilgore, par. [0010] & par. [0086]) The claim recites concept of using blockchain to avoid “double spend” on the transaction.
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos in view of Castinado in further view of Mulfic in further view of Kilgore by including the digital coin balance is withdrawn from the payor digital coin wallet by cancelling the digital coin balance from the payor digital coin wallet, and the digital coin balance is deposited to the beneficiary digital coin wallet by adding the digital coin balance to the beneficiary digital coin wallet taught by Kilgore, because using the prior art element helps to improve the way of transaction via secured confirmations on the consensus network (Kilgore, Abstract) . Therefore, the claimed invention is obvious in view of the cited references. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhos et al. (US 11,182, 776 B1) in view of in view of Casitnado et al. (US 2021/0112063 A1) in further view of Mulfic (US 2017/0344983 A1) in further view of Kilgore et al. (US 2021/0158443 A1) in further view of Belleville et al. (US 10,628,822 B1).
Dependent claim 14 is disclosed by: Bhos in view of Castinado in further view of Mulfic in further view of Kilgore teaches the method of claim 7.  Belleville, however, teaches: wherein the transfer execution request comprises an application programmable interface call (Belleville Col. 7 ln 25-36).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of an application programmable interface call as disclosed by Belleville with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better provide a notification message when the asset is available for a transaction (Abstract).
It would have been obvious to one of ordinary skill in the effective time of filing to modify Bhos in view of Castinado in further view of Mulfic in further view of Kilgore by including an application programmable interface call taught by Kilgore, because using the prior art element helps to improve the system of a notification message when the asset is available for a transaction (Belleville, Abstract) . Therefore, the claimed invention is obvious in view of the cited references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        December 16, 2022